        Case 1:18-cv-00573-LJO-SKO Document 18 Filed 04/22/19 Page 1 of 3


 1 James H. Wilkins, #116364
   WILKINS, DROLSHAGEN & CZESHINSKI LLP
 2 6785 N. Willow Ave.
   Fresno, CA 93710
 3 Telephone: (559)438-2390
   Facsimile: (559)438-2393
 4
 5
     Attorneys for Plaintiff, CITY OF FRESNO
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                   EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
10
11    CITY OF FRESNO,                                    CASE NO. 1:18-CV-00573-LJO-SKO
12                         Plaintiff,                    STIPULATION FOR DISMISSAL OF
                                                         ACTION; [PROPOSED] ORDER
13         v.
14    ILLINOIS UNION INSURANCE COMPANY
      and DOES 1 to 50, inclusive
15
                           Defendants.
16
17 TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE EASTERN
18 DISTRICT OF CALIFORNIA:
19      Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff CITY
20 OF FRESNO voluntarily dismisses the above-captioned action. The parties to the action,
21 including Plaintiff and Defendant ILLINOIS UNION INSURANCE COMPANY, hereby
22 stipulate to the dismissal by and through their counsel of record.
23      WHEREAS a settlement agreement was entered between the above-named parties to this
24 action, which includes an agreement by Plaintiff to stipulate to a dismissal of the Action; and
25      WHEREAS based on the terms of the settlement agreement, the above-named parties
26 stipulate and agree that the above-entitled action and the Complaint filed against ILLINOIS
27 UNION INSURANCE COMPANY, be dismissed.
28      The parties have agreed that each side shall bear its own costs and attorneys’ fees.
29
                                                     1
30                               STIPULATION FOR DISMISSAL; [PROPOSED] ORDER


31
        Case 1:18-cv-00573-LJO-SKO Document 18 Filed 04/22/19 Page 2 of 3


 1          IT IS SO STIPULATED.
 2 Dated: April 22, 2019              WILKINS, DROLSHAGEN & CZESHINSKI LLP
 3
 4
                                 By               /s/ James H. Wilkins
 5                                   James H. Wilkins
                                 Attorneys for Plaintiff, CITY OF FRESNO
 6
 7
     Dated: April 22, 2019            CLYDE & CO US LLP
 8
 9                               By               / s/ W. Andrew Miller___________
10                                  Bruce D. Celebrezze
                                    W. Andrew Miller
11                                  Andrew G. Wanger
                                 Attorneys for Defendant, ILLINOIS UNION INSURANCE
12                               COMPANY
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
                                                 2
30                           STIPULATION FOR DISMISSAL; [PROPOSED] ORDER


31
        Case 1:18-cv-00573-LJO-SKO Document 18 Filed 04/22/19 Page 3 of 3

                                                 ORDER
 1
 2          Based on the foregoing Stipulation and good cause appearing, IT IS HEREBY
 3 ORDERED that the above-captioned action is dismissed in its entirety. Each side shall bear
 4
     its own costs and attorneys’ fees.
 5
            IT IS SO ORDERED.
 6
 7 Dated:
                                               Lawrence J. O’Neill
 8                                             Judge of the United States District Court
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
                                                     3
30                               STIPULATION FOR DISMISSAL; [PROPOSED] ORDER


31
